      Case 1:21-cv-01884-DLC Document 87
                                      77 Filed 07/26/21
                                               07/21/21 Page 1 of 1

                                                       399 PARK AVENUE            212 980 7400 TEL
                                                       SUITE 3600                 212 980 7499 FAX
                                                       NEW YORK, NY 10022         ROBINSKAPLAN.COM




                                                       BENJAM IN D. STEINBERG
                                                       212 980 7460 TEL
                                                       BSTEINBERG@ROBINSKAP LAN.COM




July 21, 2021

The Honorable Denise Cote
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

       Re: BCBSM, Inc. v. Vyera Pharmaceuticals, LLC, 1:21-cv-1884 (S.D.N.Y.)

Dear Judge Cote:

        In accordance with Rule 8.B of Your Honor’s Individual Practices in Civil Cases and
the requirements for electronically filing under seal, Plaintiff BCBSM, Inc. (“Plaintiff”)
respectfully requests permission to:

   1. File Plaintiff’s forthcoming letter regarding disputes over additional fact discovery
      in partially redacted form;

   2. File Exhibits A and B to the letter in partially redacted form; and

   3. File Exhibit C to the letter fully under seal.

        The letter and Exhibits A-C contain trade secret, commercially-sensitive information
that falls within the scope of “Confidential Information,” and “Highly Confidential
Information” as those terms are defined in Section 2(a) of the Stipulated Protective Order.
See ECF No. 53. Exhibit C, which is the Expert Report of Justin McLean, contains extensive
Confidential Information and Highly Confidential Information throughout, such that it
cannot be partially redacted in a manner that would safeguard the material sought to be
protected. Accordingly, Plaintiff will publicly file its letter and Exhibits A-B with the
proposed redactions and will file Exhibit C fully under seal. In a separate docket entry,
Plaintiff will file under seal the letter and Exhibits A-B with the proposed redactions
highlighted, along with Exhibit C. We appreciate the Court’s consideration of this request.

                                                   Sincerely,
Granted.        7.26.2021
                                                   /s/ Benjamin D. Steinberg
                                                   Benjamin D. Steinberg
